Citation Nr: 1101238	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-10 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural 
hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1955 to July 1958, and from April 1960 to April 1963.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  Bilateral hearing loss was not demonstrated in service or 
shown for many years thereafter, and hearing loss is not 
otherwise related to service.

2.  Tinnitus is not shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service and sensorineural hearing loss may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).  

2.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008) defines VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b), 73 FR 23353-56 (April 30, 
2008).  The requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this appeal, in a June 2008 pre-rating letter, the RO provided 
notice to the Veteran explaining what information and evidence 
was needed to substantiate his claim for service connection for 
hearing loss and tinnitus.  This letter also informed the Veteran 
of what information and evidence must be submitted by the 
appellant and what information and evidence would be obtained by 
VA.  The November 2008 rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  Hence, 
the June 2008 letter-which meets Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice requirement.  

The record reflects that VA has made reasonable efforts to obtain 
or to assist in obtaining all relevant records pertinent to the 
matters herein decided.  Pertinent medical evidence associated 
with the claims file consists of service, VA and private 
treatment records, the report of the Veteran's October 2008 VA 
examination and the statements submitted by the Veteran and his 
representative in support of his claim.  The Board finds that no 
additional RO action to further develop the record on the claims 
for entitlement to service connection for hearing loss and 
tinnitus is warranted. 

The Board notes the Veteran's assertion that his October 2008 
examination was inadequate as the examiner was unable to make a 
determination without resorting to speculation.  The Board finds, 
however, that the examination was adequate because, as shown 
below, it was based upon consideration of the Veteran's prior 
medical history, his lay assertions and current complaints, and 
because it describes the disability in detail sufficient to allow 
the Board to make a fully informed determination. Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (citing Ardison v. Brown, 
6 Vet. App. 405, 407 (1994)) (internal quotations omitted). 

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
claim.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed harmless 
and does not preclude 
appellate consideration of the matters herein decided at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Laws and Regulations

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits. Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed.Cir.2007) In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis. Id. at 1376-77; see also 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

If sensorineural hearing loss becomes manifest to a degree of 10 
percent within one year of separation from active service, then 
it is presumed to have been incurred during active service, even 
though there is no evidence of hearing loss during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Tests are 
less than 94 percent.  38 C.F.R. § 3.385.


The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Factual Background

The Veteran's service treatment records demonstrate that he 
served as an armor crewman.  July 1955 and April 1960 enlistment 
examinations noted normal ears.  Treatment records dated between 
July 1955 and February 1963 are silent as to any complaints of or 
treatment for hearing loss or tinnitus.  The Veteran's April 1958 
and February 1963 separation examinations from both periods of 
service reported normal ears upon examination and 15/15 scores on 
the whispered hearing tests.  The Veteran additionally stated in 
his April 1958 and February 1963 reports of medical history that 
he did not have nor had he had trouble with his ears.

Treatment notes from the Marquette General Hospital dated in 
December 1999 reported that the Veteran was seen for an 
audiologic assessment at the request of his physician.  The 
Veteran's reports of long standing hearing loss was noted.  It 
was additionally noted that the Veteran attributed his hearing 
loss to noise exposure.  Reports found bilateral sensorineural 
hearing loss which was mild to profound and speech discrimination 
which was excellent n the right ear and poor in the left.  These 
notes also contain an audiology examination which appears to show 
bilateral sensorineural hearing loss.  However, the report is 
comprised of un-interpreted graphic representations of 
audiometric data.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (Board may not interpret graphical representations of 
audiometric data).

The Veteran was afforded a VA audiological examination in October 
2008.  The examiner noted that he reviewed the Veteran's claims 
file and his medical records.  The Veteran reported to his 
examiner that he had difficulty communicating in situations where 
noise was present and that he experienced constant tinnitus.  He 
stated that he did not know when his tinnitus began.  A history 
of occupational noise of thirty-plus years of truck driving and a 
recreational history of hunting noise exposure was noted.  

An audiometric examination was conducted, pure tone thresholds, 
in decibels, were as follows: 


HERTZ

A
500
B
1000
C
2000
D
3000
E
4000
B+C+D+
E
AVG.
RIGHT
45
55
105
105+
90
88.75
LEFT
30
40
95
105+
105+
86.25

Speech audiometry revealed speech recognition ability of 24 
percent for the right ear and 34 percent for the left ear.  It 
was noted that examination of the middle ear showed normal middle 
ear function bilaterally.  Diagnoses of mild sensorineural 
hearing loss through 500 Hertz bilaterally to profound 
sensorineural hearing loss above 1000 Hertz bilaterally and 
tinnitus were provided.  

The examiner noted that he had reviewed the Veteran's private, VA 
and service treatment records and that he was unable to determine 
whether the Veteran's hearing loss and tinnitus were due to the 
Veteran's service without resorting to speculation.  The examiner 
stated that he was unable to make such a determination due to the 
many years of the Veteran's occupational noise exposure and given 
the fact that there was no evidence of hearing loss or tinnitus 
in the Veteran's service treatment records beyond his whisper 
tests which were invalid for measuring high-frequency 
sensorineural hearing loss.  

In the Veteran's March 2009 VA-9 substantive appeal and in his 
November 2010 informal hearing presentation, the Veteran argued 
that his October 2008 VA examination was invalid.  The Veteran 
argued that the examiner failed to acknowledge his service on a 
tank without ear protection and additionally stated, through his 
representative, essentially that the examiner's inability to 
offer an opinion showed an equipoise of the evidence and thus 
that the Veteran's claims should be granted.

Analysis-Hearing Loss

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for bilateral 
sensorineural hearing loss.  As stated above, in order to 
establish service connection, there must be evidence of a current 
disability; medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  In this case, the Veteran's 
December 1999 private treatment records and October 2008 VA 
examination have clearly demonstrated a present hearing 
disability.  Regrettably, the evidence has not demonstrated an 
in-service incurrence or aggravation of hearing loss, nor has it 
shown a relation between the present disability and service.

Initially, the Board notes that when certain diseases, to include 
hearing loss, are demonstrated within a year of service, such 
diseases may be presumed to have been incurred in service.  
38 C.F.R. §§ 3.307, 3.309.  Here, the Veteran was discharged in 
April 1963 and the first evidence of a hearing disorder is dated 
in December 1999.  Thus, the evidence has clearly failed to 
demonstrate hearing loss within a year of service and hearing 
loss may not be presumed to have begun in service. 

As noted by the October 2008 VA examiner, there is no evidence 
whatsoever of an incurrence or aggravation of hearing loss in 
service.  The Veteran's hearing was shown to be normal upon his 
enlistment during both of his periods of service and was found to 
be normal upon separation during both periods of service.  The 
service treatment records show no injuries to the ears during his 
service.  Given the Veteran's military occupational specialty, 
however, noise exposure is certainly within the realm of 
possibility.  Thus, in this case, the issue as to whether the 
Veteran's present hearing loss is due to service depends 
primarily on a showing that the Veteran's service led to his 
hearing loss.

In this case, the preponderance of the evidence has failed to 
make such a showing.  The Veteran's private treatment records 
noted that the Veteran had hearing loss which he attributed to 
noise exposure, but at no time was it noted that the Veteran's 
hearing loss was in fact due to noise exposure experienced during 
service.  Further, as noted above, the Veteran's October 2008 VA 
examiner stated that, given the lack of medical evidence of a 
hearing disorder in service and the thirty-plus years of 
occupational post-service noise exposure, it was not possible to 
render an opinion as to the etiology of the Veteran's hearing 
loss.  

The Board notes the Veteran's contention that his hearing loss is 
due to his service.  In this regard, the Board notes that, as a 
lay person, the Veteran is competent to report on that which he 
has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) it was held that a lay person can speak as to etiology 
in some limited circumstances in which nexus is obvious merely 
through lay observation, such as a fall leading to a broken leg.  
Here, however, there is a question as to whether the Veteran's 
hearing loss was due to service or the result of over thirty 
years of noise exposure as a truck driver.  Accordingly, the 
question of etiology goes beyond a simple and immediately 
observable cause-and-effect relationship, and as such, she is not 
competent to render an opinion of etiology in this particular 
case.  

As noted above the Veteran contends that his October 2008 
examination was inadequate and that the Board should either grant 
the Veteran's claim or provide an additional VA examination in 
accordance with its duty to assist.  Regarding this matter, the 
Board points out that all available VA and service treatment 
records have been obtained by the RO and the Veteran's private 
treatment records are included in the claims file.  The Veteran 
has not asserted that additional information is available in 
support of his claim.  Thus, essentially, the Veteran contends 
that, as part of its duty to assist, VA is required to order a 
new examination because the October 2008 VA examiner was unable 
to make a determination with the available evidence.  

VA is required to assist the Veteran in developing his claim and 
has done so.  However, VA is not required to provide the Veteran 
with examinations until a medical opinion in his favor is 
provided.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010) 
(stating, in part, that "an examiner's conclusion that a 
diagnosis or etiology opinion is not possible without resort to 
speculation is a medical conclusion just as much as a firm 
diagnosis or a conclusive opinion.")  In this case, the Board 
finds that the Veteran's October 2008 VA examiner's finding, in 
which he determined that he could not render an etiological 
opinion given the facts of the case, to be one fully informed by 
all of the available evidence.  The Board further finds that the 
examiner's stated reasons for his inability to provide an 
etiological opinion are sufficient.  See Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007); Jones, 23 Vet. App. at 389-90.

Further, the Board notes that the passage of many years between 
discharge from active service and the medical documentation of a 
claimed disability, over three decades, is a factor that tends to 
weigh against a claim for service connection.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In this case, the weight of the evidence has failed to show that 
the Veteran's hearing loss is related to his service, 
accordingly, the Veteran's claim for service connection for 
bilateral sensorineural hearing loss is denied.

Analysis-Tinnitus

The Board finds that the evidence weighs against the Veteran's 
claim for service connection for tinnitus.  The first documented 
evidence of tinnitus is the Veteran's March 2008 claim for 
service connection.  The Board notes that, while the Veteran 
underwent a hearing examination in December 1999, he made no 
mention whatsoever of tinnitus symptoms.  Further, while the 
October 2008 VA examiner provided a diagnosis of tinnitus it was 
noted that the Veteran did not know when his tinnitus began.  
Additionally, the examiner was unable to determine, given the 
Veteran's over thirty years of occupational noise exposure after 
service, whether his tinnitus was due to service.  As noted 
above, the VA examiner's opinion is deemed to be sufficient.  
Jones, 23 Vet. App. at 389-90.

While the Veteran is not found to be competent to provide an 
etiology opinion regarding his hearing loss due to the complexity 
of that issue, tinnitus is a disorder easily observed by a lay 
person.  Accordingly, where it is shown that a veteran has 
observed symptoms of tinnitus since service, such evidence can go 
to show a relation between service and a present diagnosis of 
tinnitus.  In this case, however, as the first demonstrated 
complaint of tinnitus is found in March 2008 and as the Veteran 
has stated that he cannot remember when his tinnitus began, the 
evidence has not shown the necessary continuity to demonstrate an 
in-service incurrence of tinnitus.  Thus, there has been no 
demonstration of a nexus between the Veteran's present tinnitus 
and his service; the Veteran's claim for service connection must 
be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claims.


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


